 Case 1:21-cv-00157-TSE-JFA Document 1 Filed 02/11/21 Page 1 of 6 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  (Alexandria Division)

Ming D&Y Inc.                                 )
      Plaintiff                               )
                                              )
vs.                                           )       Case No.
                                              )
Amazon.com Services LLC                       )
 c/o Registered Agent                         )
 CSC, 100 Shockoe Slip                        )
 Richmond, VA 23219-4100                      )
       Defendant                              )

                        COMPLAINT FOR PATENT INFRINIGEMENT

       Plaintiff Ming D&Y Inc. asks for judgment in its favor, and against the Defendant, on the

following complaint:

                                The Parties, Jurisdiction & Venue

       1. The plaintiff Ming D&Y Inc. (“Ming”) is a corporation of the State of California

having its main place of business at 39420 Liberty St., Suite 139, Fremont, CA 94538.

       2. The defendant Amazon.com Services LLC (“Amazon”) is a limited liability company

of the State of Delaware having its main place of business at 401 Terry Ave. N, Seattle,

Washington 98109, is authorized to do business in Virginia (Entity ID 11014339), and has as its

registered agent in Virginia Corporation Service Company, 100 Shockoe Slip FL2, Richmond,

VA 23219-4100.

       3. Amazon has caused tortious injury to Ming in Virginia by acts of patent infringement

in the Eastern District of Virginia, in addition to having regular and established places of

business in Virginia including, but not limited to, 1770 Crystal Drive, Arlington, VA, and 1901

Meadowville Technology Parkway, Chester, Virginia.

                                                     1
    Case 1:21-cv-00157-TSE-JFA Document 1 Filed 02/11/21 Page 2 of 6 PageID# 2




        4. Jurisdiction is proper pursuant to 28 U.S.C. §1338(a). Venue is proper pursuant to 28

U.S.C. §1400(b).

                                        Factual Background

        5. Ming is the owner, by registered assignment from the inventors, of U S Patent

9,488,325 (“the’325 patent”) for Light Transmission. The ‘325 patent is in full force and effect

and has not expired or lapsed.

        6. Amazon sells products at amazon.com, and has been advised of the existence of the

‘325 patent, and of its infringement of claims thereof by products sold at amazon.com. This

notification was provided including, but not limited to, in letters dated January 5, January 6, and

February 9, 2021, sent by mail and fax to Amazon’s registered agent in Virginia and to its legal

department in Seattle, Washington. The letters advised Amazon of its inducement to infringe,

pursuant to 35 U. S. C. §271(b), of at least claims 1-3, 6, 8, 9, 11-13, and 15 of the ‘325 patent.

        7. The products sold by Amazon on amazon.com infringing the aforementioned claims of

the ‘325 patent, and which Amazon has been notified of, include at least the following:

        Brand: KABB (KABB LED Dog Collar)
        ASINs: B07VCY7TGN, B07VDY6CYS, B08C77BZ5S, B07VCY8Y4X, B07VDY6SZ6
,       B08C778Z5S
        Seller: -- Chen Haiyun, amazon2023@yahoo.com

        Brand: NASTRA (NASTRA Light Up Dog Collar)
        ASIN: B08L8Q19P5
        Seller: -- Zhongshan Changfeng Internet Technology Co.,LTD, changfeng_ge@163.com

        Brand: Fashion&cool (High Visible USB Rechargeable LED Collar)
        ASIN: B07VMMMYFR, /B07VPQ7K1B, B07VLH43NM, B08GH7C8ZH,
        B08GHBNKK7, B07VQV6TX5
        Seller: -- anne wang, shopping1224@yahoo.com




                                                      2
Case 1:21-cv-00157-TSE-JFA Document 1 Filed 02/11/21 Page 3 of 6 PageID# 3




    Brand: RICOVO (Ricovo LED Safety Light & Ricovo LED Dog Collar)
    ASIN: B07PBV7WBQ, B07S4717YD, B07P7G1KFD, B07P7FY8LN, B07PBV7BGK,
    B07S1ZS9HK
    Seller: — Alisa_liu, alisa@ricolighting.com

    Brand: Warbriie (Warbriie LED Dog Collar)
    ASIN: B07MGXDPVJ, B07MDBRMPG
    Seller: — Chenkaijia, wangbole2018@outlook.com

    Brand: LANGMAN (LANGMAN New LED Dog Collar)
    ASIN: B0833PQ81K, B0833PCNS5, B0833N7T3S, B0833PNGBM
    Seller: -- Li LangMan, 18312169352mm@sina.com

    Brand: Glamville (Dog Collar Light Up Pet Dog Puppy Adjustable USB Rechargeable
    LED Light Glowing Collar Neck Strap)
    ASIN: B083554Q22
    Seller: -- Na Li, srtntrsecvy@sina.com

    Brand: TrueColor (LED Dog Collar, USB Rechargeable Light Up Collar Cut to Fit Any
    Size - Rechargeable Battery - Increased Visibility & Safety for Your Pets)
    ASIN: B083THK7WP, B083TH14TV, B083TBWQ57, B083TBVQKQ
    Seller: TrueColor US (loudishibinggehunningtuyouxiangongsi)

    Brand: HATIKY (HATIKY Light up Dog Collar,LED Dog Collar - USB Rechargeable -
    Dog Collar Light for The Dark,Cut to Fit Any Size & Makes Your Dog Visible, Safe &
    Seen)
    ASIN: B08QDMZB7V, B08S3CN79N, B08QDPJRQH, B08S32CNZG
    Seller: ANGIFTY, Inc. (wuhanshengfengyuanhuanbaokejiyouxiangongsi)

    Brand: O3 (Jeweky LED Dog Collar with USB Rechargeable Glowing Pet Night Safety
    Collar Cuttable Reflective Light up Collars for Small Medium Large Dogs)
    ASIN: B08MDPVQHM, B08MDRQZ86, B08MDR6LN3, B08MDS9P15
    Seller: Jeweky (shenzhenshilonggangquqianyueshangmaobu)

    Brand: HAWANA (LED Dog Collar 27.5 Inch USB Rechargeable Dog Walking Light
    TPU Cuttable Light Up Dog Collars, Glowing Dog Collar 3 Modes Safty Lights for All
    Small Medium Large Dogs)
    ASIN: B08MSYR8JQ
    Seller: HAWANA US (huizhoushishenjunshiyeyouxiangongsi)




                                             3
 Case 1:21-cv-00157-TSE-JFA Document 1 Filed 02/11/21 Page 4 of 6 PageID# 4




       Brand: Atlecko (Atlecko Ultra Bright USB Rechargeable Light Up Dog Collar LED - Cut
       to Fit Size)
       ASIN: B08R69LRXN
       Seller: Atlecko (Pro Catering Supplies Limited)

       Brand: Ding Ding (LED Dog Collar USB Rechargeable, Light up Night Safety Led Pet
       Collar, Reusable Cuttable Adjustable Water Resistant Fit for Any Size Dogs)
       ASIN: B08RY2P377
       Seller: QQAQQ(Beatrice Fernandez Maccari)

       Brand: YoYabon (YoYabon LED Dog Collar, TPU Cuttable Dog Collar Lights 27.6"
       Lighted Dog Collar Adjustable 3 Flashing Modes 10 Hours Working Time Dog Safety
       Lights for Small Medium Large Dogs Pets )
       ASIN: B08P26P1PW, B08P24KDKW, B08P24K6W3
       Seller: Muma&Max (Haifengxian Jianhuidianzishangwuzhongxin)

       8. Amazon has not terminated the infringements in response to Ming’s notifications

regarding the existence of the ‘325 patent, and that the above-mentioned products are direct

infringements of at least claims 1-3, 6, 8, 9, 11-13, and 15 thereof. Rather, Amazon has

continued to sell the directly infringing products on amazon.com after notification of the ‘325

patent and its infringement thereof. In view of its continued actions Amazon has induced

infringement of claims of the ‘325 and is liable as an infringer pursuant to 35 U. S. C. §271(b).

       9. Despite having been notified of infringement Amazon has continued to wantonly,

willfully, intentionally, and without justification, infringe claims of the ‘325 patent and will not

terminate its infringement by removing the directly-infringing products that it induces

infringement of from amazon.com unless ordered to by this Court.

       10. Ming has been damaged by the sale of the directly-infringing products, induced by

Amazon by providing the products for sale on amazon.com, and Ming will continue to be

damaged without action by this Court. Wherefore Ming asks for judgment in its favor pursuant to

the following prayer for relief.


                                                      4
 Case 1:21-cv-00157-TSE-JFA Document 1 Filed 02/11/21 Page 5 of 6 PageID# 5




                                     PRAYER FOR RELIEF

       A. An aware of damages adequate to compensate Ming for Amazon’s infringement of the

‘325 patent, but not less than a reasonable royalty pursuant to 35 U. S. C. §284.

       B. Due to Amazon’s intentional infringement that the award of damages be trebled

pursuant to 35 U. S. C. §284.

       C. Due to the exceptional nature of this case an award to Ming of its attorney fees

pursuant to 35 U. S. C. §285.

       D. The costs of bringing this action pursuant to 35 U. S. C. §284.

       E. An injunction pursuant to 35 U. S. C. §283 requiring Amazon to stop selling the

directly-infringing products and to remove them from amazon.com and barring Amazon from

infringing in the future.

       F. At no cost to Ming delivery of all infringing products within Amazon’s control to

Plaintiff Ming; and

       G. Such other relief as this Court deems just and proper in order to do justice and make

Ming whole at law, and in equity.




                                                    5
 Case 1:21-cv-00157-TSE-JFA Document 1 Filed 02/11/21 Page 6 of 6 PageID# 6




                                               Jury Demand

          Plaintiff demands a trial by jury on all issues triable by right to a jury under the 7 th

Amendment of the Constitution of the United States, and Federal Rules of Civil Procedure 5(d)

and 38.



Respectfully submitted,
Counsel for Plaintiff


__________//s//__________                                  February 12, 2021
Robert A. Vanderhye                                       Date
Va. Bar #13523
801 Ridge Dr.
McLean, VA 22101-1625
703-442-0422
ravar46@yahoo.com




                                                         6
